—Order unanimously affirmed without costs. Memorandum: Supreme Court properly denied defendants’ motion for summary judgment dismissing the complaint. Defendants met their initial burden of establishing that Maria Rodriguez (plaintiff) did not sustain a serious physical injury within the meaning of Insurance Law § 5102 (d). Plaintiffs raised an issue of fact, however, by the affidavit of plaintiffs chiropractor, who stated that he measured significant restrictions in the flexion, extension and rotation of *860plaintiffs cervical spine 11 months after the accident and opined that those restrictions are permanent (see, Nathanson v David, 244 AD2d 930). (Appeal from Order of Supreme Court, Erie County, Dillon, J. — Summary Judgment.) Present — Pine, J. P., Wisner, Pigott, Jr., Hurlbutt and Scudder, JJ.